EXECUTION COPY

BATTLE MOUNTAIN GOLD EXPLORATION

CORP. and BMGX (BARBADOS) CORPORATION

as Borrowers

- and –

ROYAL GOLD, INC.

as Bridge Lender

 

 

BRIDGE FINANCE FACILITY AGREEMENT

 

 

 

Dated for reference March 28, 2007

 



 


--------------------------------------------------------------------------------



 

 

THIS AGREEMENT is dated for reference as of March 28, 2007

 

BETWEEN:

BATTLE MOUNTAIN GOLD EXPLORATION

CORP. AND BMGX (BARBADOS) CORPORATION

as Borrowers

OF THE FIRST PART

AND:

ROYAL GOLD, INC.

as Bridge Lender

OF THE SECOND PART

 

WHEREAS the Borrowers have requested that the Bridge Lender make available to
them (on a joint and several basis) a bridge finance facility, and the Bridge
Lender has agreed to do so on the terms and conditions set forth herein;

WHEREAS in anticipation of this Agreement, Battle Mountain issued to the Bridge
Lender that certain Promissory Note, dated March 23, 2007, in the principal
amount of US$13,914,552.39 (the “Preliminary Note”);

WHEREAS in consideration of the Preliminary Note, the Bridge Lender (on behalf
of Battle Mountain) (i) placed US$9,450,000 into an escrow account pursuant to
that certain Escrow Agreement (the “Preliminary Escrow Agreement”), dated March
23, 2007, among Battle Mountain, Davis & Company LLP as escrow agent, Liebano
Saenz Ortiz, and the Bridge Lender (the “Dolores Closing Escrow Funding”) and
(ii) made a payment of US$4,464,552.39 to Macquarie Bank Limited to repay all of
Battle Mountain’s obligations under the MBL Bridge Facility (the “MBL Bridge
Facility Repayment”);

WHEREAS the Preliminary Escrow Agreement is intended to facilitate the closing
of Battle Mountain’s acquisition of the Dolores Royalty, and the execution of
this Agreement is one condition precedent to the escrow agent’s release of
US$9,450,000 to Mr. Saenz Ortiz in order for the closing of Battle Mountain’s
acquisition of the Dolores Royalty;

WHEREAS it is the intent of the parties that, immediately upon the execution of
this Agreement, the MBL Bridge Facility Repayment and the Dolores Closing Escrow

 



 


--------------------------------------------------------------------------------



2

 

 

Funding collectively be considered the Initial Advance under this Agreement and
that the terms of this Agreement and the Credit Facility Documents hereunder,
including the Note, shall supersede the Preliminary Note; provided, however,
that the terms of Preliminary Escrow Agreement shall also continue to govern,
but only to the extent Battle Mountain’s acquisition of the Dolores Royalty does
not close simultaneously with the execution of this Agreement;

NOW THEREFORE in consideration of the mutual covenants and agreements herein set
forth and other good and valuable consideration, the receipt and sufficiency
whereof is hereby acknowledged, the parties agree as follows:

ARTICLE 1

INTERPRETATION

1.1          Defined Terms. As used in this agreement, including the recital and
the schedules, unless there is something in the subject matter or the context
inconsistent therewith, the following terms shall have the following meanings:

 

(1)

“Advance” means the advances of money by the Bridge Lender to a Borrower under
this Credit Facility (including the Initial Advance).

 

(2)

“Advance Notice” means a notice, substantially in the form of Schedule 1 annexed
hereto, requesting that an Advance be made under section 2.1(3) below.

 

(3)

“affiliate” means, with respect to any person, any other person which directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such first person or any of its subsidiaries.
As used in this definition, the term “control” means (a) the power to vote ten
percent (10%) or more of the securities or other equity interests of a person
having ordinary voting power, or (b) the possession, directly or indirectly, of
any other power to direct or cause the direction of the management and policies
of a person, whether through ownership of voting securities, by contract or
otherwise.

 

(4)

“Authorized Representative” means, with respect to a Borrower, a person
authorized to provide notices, instructions and directions hereunder on behalf
of such Borrower as set forth in the certificate with respect to such Borrower
delivered under section 3.1(a)(5), as such certificate may be updated from time
to time by such Borrower.

 

(5)

“BMGX” means BMGX (Barbados) Corporation, a corporation organized under the laws
of Barbados.

 



 


--------------------------------------------------------------------------------



3

 

 

 

(6)

“Battle Mountain” means Battle Mountain Gold Exploration Corp., a Nevada
corporation.

 

(7)

“Borrowers” means, collectively, Battle Mountain and BMGX.

 

(8)

“Bridge Lender” means Royal Gold.

 

(9)

“Business Day” means a day (other than Saturday or Sunday) on which banks are
open for business in:

 

(a)

Denver, Colorado and

 

(b)

New York, New York.

 

(10)

“Change of Control” means an event or series of events (other than any
transactions contemplated by the Merger) by which either: (a) with respect to
Battle Mountain, any person or group of persons (within the meaning of Section
13(d) of the Securities Exchange Act of 1934, as amended), shall obtain
ownership or control in one or more series of transactions of more than
twenty-five percent (25%) of the common stock of Battle Mountain or (b) with
respect to BMGX, Battle Mountain shall cease to own at least 100% of the common
stock of BMGX.

 

(11)

“Closing Date” means the date following satisfaction of the conditions set forth
in section 3.1(a), as clarified pursuant to section 3.3.

 

(12)

“Closing Security Agreements” means the security agreements, each dated as of
the date hereof, and each executed by Battle Mountain and BMGX respectively, in
favor of the Bridge Lender.

 

(13)

“Collateral” has the meaning set forth in section 5.1 hereof.

 

(14)

“Confidentiality Agreement” means the Nondisclosure Agreement regarding
confidentiality by and between Battle Mountain and Royal Gold dated as of
February 21, 2007, as amended by the Letter Agreement dated as of February 24,
2007 (as amended).

 

(15)

“Contemplated Acquisitions” means the acquisition by Battle Mountain of the
following: (i) the Dolores Royalty for cash consideration of not more than US$
9,450,000, (ii) the Interest A Royalty for cash consideration of not more than
US$ 5,000,000 and (iii) the Interest B Royalty for cash consideration of not
more than US$ 3,500,000.

 

(16)

“Control Agreement” has the meaning set forth in section 5.2.

 



 


--------------------------------------------------------------------------------



4

 

 

 

(17)

“Credit Facility” means the bridge finance facility to be made available to the
Borrowers by the Bridge Lender on the terms and conditions of the Credit
Facility Documents. The Credit Facility is denominated in US Dollars.

 

(18)

“Credit Facility Documents” means this Credit Facility, the Note, the Security,
the Intercreditor Agreements, the Security Agreements, the Closing Security
Agreements, the Control Agreement and any and all other documents necessary to
implement the financing comprised in the Credit Facility (including, for greater
certainty, any document expressed, or agreed by the parties, to be a Credit
Facility Document) and the transactions contemplated herein.

 

(19)

“Debt Issuance” shall mean the issuance of any Financial Indebtedness for
borrowed money by either of the Borrowers or any of their subsidiaries,
excluding any Financial Indebtedness of the Borrower and its subsidiaries
permitted to be incurred pursuant to section 6.2(2).

 

(20)

“Default” means an event which, with the giving of notice or passage of time, or
both, would constitute an Event of Default.

 

(21)

“Definitive Merger Documentation” means the Merger Agreement and any other
agreements necessary to document the Merger.

 

(22)

“Distribution” by any person means:

 

(a)

any payment, dividend, return or reduction of capital or other distribution on
or in respect of securities (other than any payment when due of the principal of
and interest on debt securities) issued by such person;

 

(b)

any purchase, redemption, retraction or other acquisition by such person of any
of its issued securities;

 

(c)

any consulting, licensing, management or administration fee or charge or any
similar fee or charge paid or payable to any affiliate of such person (other
than any such payment made in the ordinary course of business in respect of
goods or services provided on terms and conditions no less favourable to the
payor than would apply in a similar transaction entered into with an
arm's-length party);

 

(d)

any payment by such person on account of any principal of any loans or advances
owed by it to any of its directors, officers or shareholders or any of its or
their respective affiliates; or

 



 


--------------------------------------------------------------------------------



5

 

 

 

(e)

any loan to, or guarantee of the indebtedness of, or other financial assistance
provided to, any of the directors, officers or shareholders of such person or
any of its or their respective affiliates, or any other person not dealing at
arm's-length with such person or any of such directors, officers, shareholders
or affiliates.

 

(23)

“Dolores Closing Escrow Funding” has the meaning set forth in the Recitals.

 

(24)

“Dolores Royalty” means all right, title and interest in and to the 2.00% net
smelter return royalty in respect of all gold, silver and metal production from
certain mining concessions located in the Madera Mining District of the State of
Chihuahua, Mexico, granted to Senor Liebano Saenz Ortiz by Minera Dolores S.A.
de C.V. pursuant to the Purchase Agreement (and attachments thereto) dated
October 13, 2006.

 

(25)

“Environmental Laws” means all applicable Laws, Permits and guidelines or
requirements of any Official Body (whether or not having the force of Law, and
including consent decrees to which any Borrower is a party or otherwise subject,
and administrative orders which may affect any such member) relating to public
health and safety, protection of the environment, the release of hazardous
materials and occupational health and safety; provided that, where such
guideline or requirement does not have the force of law, it shall comprise an
Environmental Law only to the extent that a prudent owner of an asset or
operator of a business similar to that owned or operated by the relevant person
would consider it necessary or advisable to comply with same.

 

(26)

“Equity Issuance” means any issuance by either of the Borrowers or any of their
subsidiaries to any person that is not a Borrower or subsidiary of a Borrower of
(a) shares of its capital stock (excluding the Private Placement), (b) any
shares of its capital stock pursuant to the exercise of options or warrants
(excluding the Existing Warrants or Options) or (c) any shares of its capital
stock pursuant to the conversion of any debt securities to equity.

 

(27)

“Estimated Merger Expenses” means the sum of (i) US$200,000, (ii) any amounts
owed by Battle Mountain to Bridge Lender under the Merger Agreement in the event
of termination of such agreement in accordance with the terms thereof, including
any eligible accrued but unpaid expenses of Bridge Lender, (iii) any breakage
fees owed to Bridge Lender and (iv) any estimated eligible expenses of Macquarie
Bank Limited with respect to the Merger or this Credit Facility, which have not
yet been invoiced.

 



 


--------------------------------------------------------------------------------



6

 

 

 

(28)

“Event of Default” means any of the events specified in section 8.1 of this
Credit Facility.

 

(29)

“Existing Warrants and Options” means the previously issued and outstanding
options and warrants that are convertible into 3,200,000 and 15,981,449 shares,
respectively, of the common shares of Battle Mountain.

 

(30)

“Final Maturity Date” means March 28, 2008.

 

(31)

“Financial Indebtedness” of a person means, at any time, indebtedness for
borrowed monies of such person, including but not limited to:

 

(a)

obligations of such person under financial leases and purchase money mortgages;

 

(b)

all indebtedness of such person for the deferred (in excess of 90 days) purchase
price of property or services;

 

(c)

trade indebtedness in excess of 60 days;

 

(d)

obligations of such person to deliver goods or provide services that have been
paid for in advance by a financier, or that relate to a financing transaction;

 

(e)

the amount for which any shares in the capital of any such person that is a
corporation may be redeemed if the holders of such shares are entitled at such
time to require such person to redeem such shares, or if such person is
otherwise obligated at such time to redeem such shares, in each case whether on
notice or otherwise;

 

(f)

obligations of such person under any Hedging Arrangement for any purpose;

 

(g)

the amount of any continuing investment or collateralization in connection with
a factoring or securitization of receivables or any other asset (regardless of
the form of such continuing investment or collateralization, factoring or
securitization, and including any capital contribution, but not including the
proceeds received for any asset that is the subject of such factoring or
securitization) or other form of credit enhancement or recourse made or required
to be made in connection with such factoring or securitization and regardless of
the form of such recourse arising under such factoring or securitization; and

 



 


--------------------------------------------------------------------------------



7

 

 

 

(h)

the maximum amount which may be outstanding at any time of all amounts of the
kinds referred to in subsection 1.1(29) (a) through (g), inclusive, which is
directly or indirectly guaranteed by such person or which such person has agreed
(contingently or otherwise) to purchase or otherwise acquire, or in respect of
which such person has otherwise assured a creditor against loss by means of an
indemnity, security or bond (whether or not such person has assumed or become
liable for the payment of such amounts).

 

(32)

“Financial Quarter” means, with respect to any Borrower, any period of three
consecutive calendar months ending on March 31, June 30, September 30 or
December 31.

 

(33)

“Financial Year” means, in respect of any Borrower, any period of 12 consecutive
calendar months ending on December 31.

 

(34)

“GAAP” means, in relation to any person at any time, those generally accepted
accounting principles and practices which are recognized as such by the American
Institute of Certified Public Accountants acting through its Accounting
Principles Board or by the Financial Accounting Standards Board or through other
appropriate boards or committees thereof in effect at such time.

 

(35)

“Gold Facility Agreement” means the Gold Facility Agreement, dated April 26,
2006, among 1212500 Alberta Ltd. as Facility User, Battle Mountain as Guarantor
and Macquarie Bank Limited as Facility Provider.

 

(36)

“Gold Facility Prepayments” means the Initial Gold Facility Prepayments and the
Secondary Gold Facility Prepayments.

 

(37)

“Hedging Arrangement” means any agreement, option or arrangements designed to
protect a person against fluctuations in:

 

(a)

interest rates;

 

(b)

currency exchange rates; or

 

(c)

precious metals or commodity prices;

and for greater certainty shall include any transaction referred to in clause
(a) or (b) of the definition of "Specified Transaction" contained in Section 14
of the 2002 ISDA Master Agreement published by International Swaps and
Derivatives Association, Inc.

 



 


--------------------------------------------------------------------------------



8

 

 

 

(38)

“Hedging Obligations” means all obligations, liabilities and indebtedness of
Battle Mountain to Macquarie Bank Limited of whatsoever nature under any Hedging
Arrangement.

 

(39)

“IAMGold” means IAMGOLD Corporation.

 

(40)

“IAMGold Intercreditor Agreement” means the subordination and intercreditor
agreement, dated as of the date hereof, among Bridge Lender, each of the
Borrowers and IAMGold.

 

(41)

“IAMGold Subordinated Debenture” means a debenture granted by 1212500 Alberta
Ltd. to IAMGold (and guaranteed by Battle Mountain) in the amount of US$2
million with a term to maturity (bullet) of two years and interest at an annual
rate of 6%, payable semi-annually in cash or shares of Battle Mountain.

 

(42)

“Increased Costs” means any amounts payable by the Borrowers to the Bridge
Lender under any of sections 2.2(2)(a), 2.7, 2.8, 6.1(11), 7.2 to 7.4,
inclusive, and 9.5.

 

(43)

“Initial Advance” means the first Advance made under this Credit Facility in an
amount of US$13,914,552.39 which supercedes and replaces the amount outstanding
under the Preliminary Note.

 

(44)

“Initial Gold Facility Prepayment” means the prepayment of the May 2007, August
2007 and November 2007 gold deliveries due under the Gold Facility Agreement in
an amount equal to the dollar equivalent on the date of such prepayment to 907
ounces of gold for each quarterly period of prepayment.

 

(45)

“Intercreditor Agreements” means the Macquarie Intercreditor Agreement and the
IAMGold Intercreditor Agreement.

 

(46)

“Interest A Royalty” has the meaning set forth in Section 1 of Schedule A to the
Confidentiality Agreement.

 

(47)

“Interest B Royalty” has the meaning set forth in Section 4 of Schedule A to the
Confidentiality Agreement.

 

(48)

“Law” means any law (including common law and the laws of equity), constitution,
statute, treaty, regulation, rule, ordinance, order, injunction, writ, decree or
award of any Official Body.

 

(49)

“LIBOR” means the rate of interest per annum determined on the basis of the rate
for deposits in US Dollars in minimum amounts of at least

 



 


--------------------------------------------------------------------------------



9

 

 

$500,000 for a period equal to 3 months which appears in the Money and Investing
section of the Wall Street Journal on the date an Advance Notice is delivered
(rounded upward, if necessary, to the nearest 1/100th of 1%). If, for any
reason, such rate does not appear in the Wall Street Journal, then “LIBOR” shall
be determined by the Bridge Lender to be the arithmetic average of the rate per
annum at which deposits in US Dollars in minimum amounts of at least $500,000
would be offered by first class banks in the London interbank market to the
Bridge Lender at approximately 11:00 a.m. (London time) two (2) Business Days
prior to the Closing Date for a period equal to 3 months. Each calculation by
the Bridge Lender of LIBOR shall be conclusive and binding for all purposes,
absent manifest error.

 

(50)

“Lien” means any mortgage, pledge, lien, hypothecation, security interest or
other encumbrance or charge (whether fixed, floating or otherwise) or title
retention, any right of set-off (arising otherwise than by operation of Law) and
any deposit of moneys under any agreement or arrangement whereby such moneys may
be withdrawn only upon fulfilment of any condition as to the discharge of any
other indebtedness or other obligation to any creditor, or any right of or
arrangement of any kind with any creditor to have its claims satisfied prior to
other creditors with or from the proceeds of any properties, assets or revenues
of any kind now owned or later acquired.

 

(51)

“Loans” means the total Principal Outstanding, plus any accrued but unpaid
interest thereon.

 

(52)

“Macquarie Intercreditor Agreement” means the subordination agreement, dated as
of March 23, 2007, among Macquarie Bank Limited, each of the Borrowers, Battle
Mountain Gold (Canada) Inc. and the Bridge Lender.

 

(53)

“MAE” means:

any change in the business, assets, liabilities, ownership, board membership,
operations or condition, financial or otherwise, of any Borrower which in the
Bridge Lender’s opinion results in:

 

(i)

any material impairment or reduction in the ability (financial or otherwise) of
any Borrower to fulfil any covenant or obligation to the Bridge Lender; or

 

(ii)

any material impairment of the remedies of the Bridge Lender with respect to the
Security.

 



 


--------------------------------------------------------------------------------



10

 

 

 

(54)

“MBL Bridge Facility” means the Bridge Finance Facility Agreement, dated April,
2006 among Battle Mountain and 1212500 Alberta Ltd. as Borrowers, and Macquarie
Bank Limited as Bridge Lender.

 

(55)

“MBL Bridge Facility Repayment” has the meaning set forth in the Recitals.

 

(56)

“MBL Consent Letter” means the letter dated March 23, 2007 from Macquarie Bank
Ltd.  to Battle Mountain under which consent is given to, inter alia, enter into
the Credit Facility Documents.

 

(57)

“Material Agreements” means, collectively, the following;

 

(a)

the Gold Facility Agreement;

 

(b)

the IAMGold Subordinated Debenture; and

 

(c)

the Royalty Agreements.

 

(58)

“Merger” means the transaction in which the Bridge Lender acquires the business
and operations of Battle Mountain by merger of an acquiror subsidiary in and to
Battle Mountain.

 

(59)

“Merger Agreement” means Agreement and Plan of Merger, by and among Battle
Mountain, Royal Gold and Royal Battle Mountain, Inc.

 

(60)

“Net Cash Proceeds” means, as applicable, (a) with respect to any asset sale
permitted under the terms of this Credit Facility, the gross cash proceeds
received by either of the Borrowers from such sale less the sum of (i) all
income taxes and other taxes assessed by an Official Body as a result of such
sale and any other fees and expenses incurred in connection therewith and (ii)
the principal amount of, premium, if any, and interest on any Financial
Indebtedness secured by a Lien on the asset (or a portion thereof) sold, which
Financial Indebtedness is required to be repaid in connection with such sale and
(b) with respect to any Equity Issuance or Debt Issuance, the gross cash
proceeds received by either of the Borrowers therefrom less all legal,
underwriting and other fees and expenses incurred in connection therewith.

 

(61)

“Note” means the promissory note, dated as of the date hereof by the Borrowers
to the Bridge Lender, in an amount up to US$20,000,000.

 

(62)

“Obligations” means at any time the amount equal to the sum of:

 

(a)

the Principal Outstanding under the Credit Facility;

 



 


--------------------------------------------------------------------------------



11

 

 

 

(b)

all accrued and unpaid interest from March 23, 2007 until the Closing Date on
the principal outstanding under the Preliminary Note;

 

(c)

all accrued and unpaid interest on the Principal Outstanding and all interest on
such accrued and unpaid interest; and

 

(d)

all accrued and unpaid fees, expenses, costs, indemnities, Increased Costs and
other amounts payable to the Bridge Lender under the Credit Facility.

 

(63)

“Official Body” means any government (including any federal, provincial, state,
territorial, municipal or local government) or political subdivision or any
agency, authority, bureau, regulatory or administrative authority, central bank,
monetary authority, commission, department or instrumentality thereof or any
court, tribunal, judicial entity, or arbitrator, whether foreign or domestic.

 

(64)

“Operator” means the person responsible for the operation of a Royalty Asset as
more particularly described in Schedule 2 annexed hereto.

 

(65)

“Permit” means any permit, licence, approval, consent, order, right,
certificate, judgment, writ, injunction, award, determination, direction,
decree, authorization, franchise, privilege, grant, waiver, exemption and other
similar concession or by-law, rule or regulation (whether or not having the
force of Law) of, by or from any Official Body; provided that, where such
permit, licence, approval, consent, order, right, certificate, judgment, writ,
injunction, award, determination, direction, decree, authorization, franchise,
privilege, grant, waiver, exemption and other similar concession or by-law, rule
or regulation does not have the force of law, it shall comprise a Permit only to
the extent that a prudent owner of an asset or operator of a business similar to
that owned or operated by the relevant person would consider it necessary or
advisable to comply with same.

 

(66)

“Permitted Debt” means, in respect of any Borrower at any time, any of the
following Financial Indebtedness:

 

(a)

any inter-company indebtedness, in an amount up to $1,000,000 in the aggregate,
from time to time between either of the Borrowers and any subsidiary of Battle
Mountain, which has been subordinated to the Credit Facility on terms and
conditions satisfactory to the Bridge Lender;

 

(b)

the MBL Bridge Facility and the Gold Facility Agreement;

 



 


--------------------------------------------------------------------------------



12

 

 

 

(c)

the Hedging Obligations outstanding as of the Closing Date;

 

(d)

the IAMGold Subordinated Debenture;

 

(e)

any amounts due and payable by Battle Mountain pursuant to the terms of the
Merger Agreement; and

 

(f)

any other Financial Indebtedness previously approved in writing by the Bridge
Lender.

 

(67)

“Permitted Encumbrances” means, in respect of any Borrower at any time, any of
the following:

 

(a)

any Lien for Taxes, assessments or government charges or levies not at the time
due and delinquent or the validity of which is being contested at the time by
such person in good faith by proper legal proceedings, and which contested Lien
in the reasonable opinion of the Bridge Lender does not, and could not
reasonably be expected to, constitute an MAE;

 

(b)

the Lien of any judgment rendered or claim filed against such person which such
person shall be contesting in good faith by proper legal proceedings, and which
Lien in the reasonable opinion of the Bridge Lender does not, and could not
reasonably be expected to, constitute an MAE;

 

(c)

the Liens of the Security, as Collateral for the Obligations and the Credit
Facility;

 

(d)

the Lien of the IAMGold Subordinated Debenture;

 

(e)

the Liens of the Gold Facility Agreement and the MBL Bridge Facility; and

 

(f)

the Liens related to any Financial Indebtedness permitted pursuant to paragraphs
(c) and (e) of the definition of “Permitted Debt”.

 

(68)

“person” includes an individual, partnership, body corporate, corporation
(including a business trust), joint stock company, trust, unincorporated
association, joint venture and other entity and any Official Body.

 

(69)

“Preliminary Escrow Agreement” has the meaning set forth in the Recital.

 

(70)

“Preliminary Note” has the meaning set forth in the Recital.

 



 


--------------------------------------------------------------------------------



13

 

 

 

(71)

“Principal Outstanding” means, at any time, the aggregate principal amount then
outstanding under the Credit Facility, which such amount shall not include any
principal which has been converted to equity in accordance with section 2.3
hereof.

 

(72)

“RG Priority Property” has the meaning set forth in section 5.1 hereof.

 

(73)

“Private Placement” means the reservation for issuance of 2,888,889 shares of
Battle Mountain common stock in a private placement in which proceeds of
approximately US$1,300,000 will be raised upon the issuance of such shares.

 

(74)

“Royal Gold” means Royal Gold, Inc.

 

(75)

“Royalties” means all royalty interests, rights to production payments, and
other rights of any kind or nature, whether present or future, to receive
payments based on the removal and sale of minerals or mineral products from real
property as listed in Schedule 2 annexed hereto.

 

(76)

“Royalty Agreement” means an agreement creating, assigning or transferring a
Royalty as more particularly described in Schedule 2 annexed hereto, together
with any other agreements or documents relating to any such agreement.

 

(77)

“Royalty Asset” means a project, mineral title or interest therein, or other
asset or property, in which either Borrower has acquired or shall in the future
acquire, a Royalty or similar interest.

 

(78)

“Royalty Proceeds Account” means the account to be opened at HSBC, National
Association in the name of Battle Mountain where royalty payments received from
the Dolores Royalty, the Interest A Royalty and the Interest B Royalty will be
deposited.

 

(79)

“Secondary Gold Facility Prepayment” means the prepayment of the February 2008
and May 2008 gold deliveries under the Gold Facility Agreement in an amount
equal to the dollar equivalent on the date of such prepayment to 907 ounces of
gold for each quarterly period of prepayment.

 

(80)

“Security” means all items of security given to the Bridge Lender at any time
and from time to time to secure the Credit Facility, including the Collateral as
described in Article 5.

 

(81)

“Security Agreement” has the meaning set forth in section 5.2.

 



 


--------------------------------------------------------------------------------



14

 

 

 

(82)

“subsidiary” means as to any person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding equity having ordinary voting power to elect a majority of the board
of directors or other managers of such corporation, partnership, limited
liability company or other entity is at the time owned by or the management is
otherwise controlled by such person (irrespective of whether, at the time,
equity of any other class or classes of such corporation, partnership, limited
liability company or other entity shall have or might have voting power by
reason of the happening of any contingency).

 

(83)

“Taxes” means, subject to the following proviso, all taxes, levies, imposts,
stamp taxes, duties, fees, deductions, withholdings, charges, compulsory loans
or restrictions or conditions resulting in a charge which are imposed, levied,
collected, withheld or assessed by any country or political subdivision or
taxing authority thereof as of the date hereof or at any time in the future
together with interest thereon and penalties with respect thereto, if any, and
any payments of principal, interest, charges, fees or other amounts made on or
in respect thereof (but excluding any taxes, franchise taxes, levies, imposts or
charge imposed, levied or assessed in respect of or applied on the overall net
income of the Bridge Lender, net earnings of the Bridge Lender, net profits of
the Bridge Lender or capital or place of business of the Bridge Lender or on
goods and services purchased by the Bridge Lender and any penalties and payments
of principal, interest, charges, fees or other amounts made on or in respect
thereof), and “Tax” and “Taxation” shall be construed accordingly.

 

(84)

“this agreement”, “herein”, “hereof”, “hereto” and “hereunder” and similar
expressions mean and refer to this agreement as supplemented or amended and not
to any particular Article, section, paragraph, schedule or other portion hereof;
and the expressions “Article”, “section”, “paragraph” and “schedule” followed by
a number or letter mean and refer to the specified Article, section, paragraph
or schedule of this agreement.

 

(85)

“US Dollars”, “United States Dollars” and “US$” each mean lawful money of the
United States of America in same day immediately available funds or, if such
funds are not available, the form of money of the United States of America that
is customarily used in the settlement of international banking transactions on
the day payment is due hereunder.

 

(86)

“Underlying Property” means any real estate property that constitutes a Royalty
Asset.

 



 


--------------------------------------------------------------------------------



15

 

 

1.2

Computation of Time Periods.

 

(1)

Inclusion Rules. In this agreement, in the computation of periods of time from a
specified date to a later specified date, unless otherwise expressly stated, the
word “from” means “from and including” and the words “to” and “until” each mean
“to but excluding”.

 

(2)

Ibid. Where in this agreement a notice must be given a number of days prior to a
specified action, the day on which such notice is given shall be included and
the day of the specified action shall be excluded.

1.3          Accounting Terms. All accounting terms not specifically defined
herein shall be construed, and resulting calculations and determinations made,
in accordance with GAAP.

1.4          Gender; Singular, Plural, etc. As used herein, each gender shall
include all genders, and the singular shall include the plural and the plural
the singular, as the context shall require.

1.5          Use of Certain Words. The words “including” and “includes”, when
either follows any general term or statement, is not to be construed as limiting
the general term or statement to the specific terms or matters set forth
immediately following such word or to similar items or matters, but rather as
referring to all other items or matters that could reasonably fall within the
broadest possible scope of the general term or statement.

1.6          Successors, etc. In this agreement:

 

(a)

reference to any body corporate shall include successors thereto, whether by way
of amalgamation or otherwise; provided that certain transfers and assignments by
the Borrowers and corporate and other reorganizations shall nonetheless be
undertaken only in accordance with any restrictions imposed by the terms hereof;

 

(b)

references to any statute, enactment or legislation or to any section or
provision thereof include a reference to any order, ordinance, regulation, rule
or by-law or proclamation made under or pursuant to that statute, enactment or
legislation and all amendments, modifications, consolidations, re-enactments or
replacements thereof or substitutions therefor from time to time; and

 

(c)

reference to any agreement, instrument, Permit or other document shall include
reference to such agreement, instrument, Permit or other document as the same
may from time to time be amended, supplemented, replaced or restated.

 



 


--------------------------------------------------------------------------------



16

 

 

1.7          Interpretation not Affected by Headings, etc. The division of this
agreement into Articles and sections and the insertion of headings are for
convenience of reference only and shall not affect the construction or
interpretation hereof.

1.8          GENERAL PROVISIONS AS TO CERTIFICATES AND OPINIONS, ETC. WHENEVER
THE DELIVERY OF A CERTIFICATE IS A CONDITION PRECEDENT TO THE TAKING OF ANY
ACTION BY THE BRIDGE LENDER HEREUNDER, THE TRUTH AND ACCURACY OF THE FACTS AND
THE DILIGENT AND GOOD FAITH DETERMINATION OF THE OPINIONS STATED IN SUCH
CERTIFICATE SHALL IN EACH CASE BE CONDITIONS PRECEDENT TO THE RIGHT OF A
BORROWER TO HAVE SUCH ACTION TAKEN, AND ANY CERTIFICATE EXECUTED BY A BORROWER
SHALL BE DEEMED TO REPRESENT AND WARRANT THAT THE FACTS STATED IN SUCH
CERTIFICATE ARE TRUE AND ACCURATE.

ARTICLE 2

THE CREDIT FACILITY

2.1

Credit Facility.

 

(1)

Credit Facility. Subject to the terms and conditions of this agreement, the
Bridge Lender will make the Credit Facility available to the Borrowers on a
joint and several basis. The total amount of the Credit Facility may be up to
US$20 million; provided that the amount available for Advances under this Credit
Facility shall be reduced to US$15,000,000 in the aggregate in the event that
the Interest A Royalty has not been acquired by the Borrowers on or before April
14, 2007.

 

 

(2)

Purposes. The Borrowers have or shall apply the proceeds of the Initial Advance
under this Credit Facility to repay in full all amounts (including fees and
expenses) outstanding under the MBL Bridge Facility and any remaining proceeds
from the Initial Advance will be used to acquire the Dolores Royalty. Following
such repayment under the MBL Bridge Facility and the acquisition of the Dolores
Royalty, Advances under this Credit Facility will be used to finance the
remaining Contemplated Acquisitions (subject to the proviso in section 2.1(1)
above) and make Gold Facility Prepayments; provided, however, that Advances
under the Credit Facility made for the purpose of making Gold Facility
Prepayments shall not exceed an aggregate amount of US$600,000. For the
avoidance of doubt, the amounts applied from Advances under this Credit Facility
for the payment of Gold Facility Prepayments are separate and distinct from
amounts set aside to make Gold Facility Prepayments as described in section
6.1(16) hereof.

 

 

(3)

Advance.

 



 


--------------------------------------------------------------------------------



17

 

 

 

(a)

The Borrowers may request up to five (5) Advances under the Credit Facility by
giving an Advance Notice to the Bridge Lender in accordance with this section
2.1.

 

(b)

The Advance Notice shall:

 

(i)

be signed by an Authorized Representative of each Borrower;

 

(ii)

specify the date for the Advance, which shall be a Business Day;

 

(iii)

notwithstanding anything to the contrary in section 9.3 hereof, be given to the
Bridge Lender not later than 10:00 a.m. (Denver time) on a Business Day that is
two Business Days before the date for the proposed Advance (and, if given later
than 10:00 a.m. (Denver time) on any Business Day, shall be deemed to have been
given on the next Business Day);                         

 

(iv)

specify the amount of the Advance; and

 

(v)

certify that the use of proceeds from such Advance is in compliance with the
term of this Credit Facility.

 

(c)

An Advance Notice is effective when given to the Bridge Lender as contemplated
by this section 2.1 and, once effective, is irrevocable.

 

(4)

Non-Revolving Nature. The Credit Facility shall not revolve, and amounts repaid
or prepaid thereunder may not be the subject of any further availment.

 

(5)

Joint and Several Liability. The Borrowers shall be jointly and severally liable
for all Obligations and all Advances under this Credit Facility.

2.2

Repayment.

 

(1)

Maturity. The Obligations shall be repaid in full by the Borrowers on the Final
Maturity Date.

 

 

(2)

Optional Prepayment. Notwithstanding section 2.2(1), and subject to the
following provisos, the Borrowers may prepay, in whole or in part, the Principal
Outstanding under the Credit Facility at any time and from time to time, without
penalty or bonus, upon the Borrowers giving to the

 

 



 


--------------------------------------------------------------------------------



18

 

 

Bridge Lender two Business Days’ prior irrevocable notice of such intention and
provided that:

 

 

(a)

the Bridge Lender shall be entitled to reimbursement of the full amount of any
reasonable costs incurred by it in unwinding a fixed rate of finance in respect
to the Credit Facility or any part thereof; and

   

 

(b)

on or before any such prepayment is made, the Bridge Lender has received payment
of all interest accrued thereon and any Increased Costs with respect thereto.

 

 

(3)

Mandatory Prepayment. Notwithstanding section 2.1(1) and subject to the
provisions of the Intercreditor Agreements:          

 

(a)

Debt Issuances. The Borrowers shall prepay the Loans in the manner set forth in
clause (g) below in amounts equal to one hundred percent (100%) of the aggregate
Net Cash Proceeds from any Debt Issuance. Such prepayment shall be made within
three (3) Business Days after the date of receipt of Net Cash Proceeds of any
such transaction.

 

(b)

Equity Issuances. The Borrowers shall prepay the Loans in the manner set forth
in clause (g) below in amounts equal to one hundred percent (100%) of the
aggregate Net Cash Proceeds from any Equity Issuance. Such prepayment shall be
made within three (3) Business Days after the date of receipt of Net Cash
Proceeds of any such transaction.

 

(c)

Asset Dispositions. The Borrowers shall prepay the Loans in the manner set forth
in clause (g) below in amounts equal to one hundred percent (100%) of the
aggregate Net Cash Proceeds from any sale or disposition or all or a portion of
its assets. Such prepayment shall be made within three (3) Business Days after
the date of receipt of Net Cash Proceeds of any such transaction.

 

(d)

Royalty Proceeds Account. The Borrowers shall prepay the Loans in the manner set
forth in clause (g) below in amounts equal to one hundred percent (100%) of any
amounts in the Royalty Proceeds Account. Such prepayment shall be made within
one (1) Business Day after the date of receipt of such cash in the Royalty
Proceeds Account.

 

(e)

Proceeds of Private Placement. In the event that Battle Mountain and the Bridge
Lender terminate their discussions regarding the

 



 


--------------------------------------------------------------------------------



19

 

 

Merger pursuant to the terms of the Merger Agreement, then the Borrowers shall
prepay the Loans in the manner set forth in clause (g) below in amounts equal to
one hundred percent (100%) of any amounts that represent proceeds of the Private
Placement at the time of such termination, such amount to be reduced by the
amount necessary to make the relevant Gold Facility Prepayments in the amount of
up to US$600,000 as applicable, the Estimated Merger Expenses and the expenses
of Battle Mountain associated with this Credit Facility. Such prepayment shall
be made within three (3) Business Days after Bridge Lender has sent a notice to
Battle Mountain of such termination of discussions.

 

(f)

Excess Advances. In the event that the Interest A Royalty has not been acquired
by April 14, 2007 and the Principal Outstanding as of April 14, 2007 is in
excess of US$15,000,000, then the Borrowers agree to repay within (2) Business
Days upon notice from the Bridge Lender, in the manner set forth in clause (g)
below by payment to the Bridge Lender, an amount equal to such excess.

 

(g)

Manner and Extent of Repayment. Each prepayment of the Loans required under
clauses (a) through and including (f) above, shall be applied as follows: first,
to pay any accrued but unpaid interest on the Principal Outstanding and second,
to repay the Principal Outstanding. Amounts prepaid pursuant to this section
2.2(3) shall not require Borrowers to pay any costs incurred by the Bridge
Lender in unwinding a fixed rate of finance in respect to the Credit Facility.
Notwithstanding anything to the contrary under clauses (a) through and including
(f) above, the Borrowers shall at no time make prepayments in the above
mentioned amounts which exceed the Obligations.

2.3

Conversion Option

At any time during the term of this Credit Facility, up to and including the
earlier of (i) 5 Business Days prior to the Final Maturity Date and (ii) 45 days
following the date which Battle Mountain and the Bridge Lender terminate their
discussions of the Merger pursuant to the terms of the Merger Agreement, the
Bridge Lender shall have the right to convert all or any portion of the
Obligations into shares of Battle Mountain common stock at a conversion price
equal to $.60 per share.

2.4

Business Day.

Subject to the next following sentence, whenever any delivery or payment
hereunder is due on a day other than a Business Day, such delivery or payment
shall be made on the

 



 


--------------------------------------------------------------------------------



20

 

 

next succeeding Business Day, and such extension of time shall in such case be
included in the computation of interest, fees or similar amounts. If any such
extension would cause any delivery or payment to be made in the next following
calendar month, such delivery or payment shall be made on the last preceding
Business Day.

2.5

Manner of payment.

The Borrowers shall make each payment of money due to the Bridge Lender under
this agreement in U.S. Dollars to the Bridge Lender under this agreement in
immediately available funds at or before 11:00 a.m. (Denver time) on the due
date for that payment by electronic funds transfer or other satisfactory method
of payment to the Bridge Lender’s US Dollar bank account at:

Bank ABA routing # 121 000248

Swift # WFBIUS6S

Wells Fargo Bank, N.A.

San Francisco, CA

 

For: Royal Gold Acct # 2500 194457

Bank: Wells Fargo Bank West, N.A., Denver

1740 Broadway

Denver, CO 80274

 

or as the Bridge Lender may otherwise direct by notice given not later than 3
Business Days before the payment is made.

2.6

Computations.

Each determination by the Bridge Lender of an amount of interest or fees payable
by the Borrowers hereunder shall be conclusive and binding for all purposes,
absent manifest error.

2.7

Interest on Advance.

 

(1)

General. Interest on any Advance shall accrue at a rate of LIBOR plus three (3%)
per cent per annum, calculated daily on the Principal Outstanding and payable in
US Dollars when the Advance becomes due and payable in full.

 

(2)

Basis. All computations of interest shall be made by the Bridge Lender on the
basis of a year of 360 days and the actual number of days (including the first
day but excluding the last day) occurring in the period for which such interest
is payable.

 



 


--------------------------------------------------------------------------------



21

 

 

 

2.8

Interest on Overdue Amounts.

Except as otherwise provided in this agreement, each payment owed by the
Borrowers to the Bridge Lender which is not paid when due (whether at stated
maturity, on demand, by acceleration or otherwise) shall bear interest (both
before and after judgment), from the date on which such payment is due until
such payment is made in full, payable on demand, at a rate of two (2%) per cent
per annum in excess of the applicable interest rate calculated pursuant to
section 2.7(1) above.

ARTICLE 3

CLOSING CONDITIONS

3.1

Conditions to Execution.

(a)

Conditions to Execution of the Credit Facility Documents. The Bridge Lender
shall not be required to execute this Credit Facility unless the conditions
precedent set forth in this section 3.1(a) have been satisfied, fulfilled,
waived or otherwise met to the satisfaction of the Bridge Lender in a manner and
in form and substance satisfactory to the Bridge Lender in its sole discretion.

 

(1)

Documents. The Credit Facility Documents shall have been executed and delivered
to the Bridge Lender by all other parties thereto.

 

(2)

Consents. The Bridge Lender shall have received all necessary consents from
Macquarie Bank Limited, IAMGOLD and any other third parties or Official Bodies
as may be required, necessary or appropriate for the Borrowers to enter into
this Credit Facility and to grant a Lien to Bridge Lender in the Collateral.

 

(3)

Organizational Documents. The Bridge Lender shall have received copies of the
organizational documents of each of the Borrowers certified by the appropriate
government officials of its respective jurisdiction of formation and an Officer
or a Director of the respective Borrower.

 

(4)

Resolutions. The Bridge Lender shall have received certified copies of
resolutions of the respective boards of directors of each of the Borrowers,
authorizing the execution, delivery and performance of the Credit Facility
Documents to which it is a party.

 

(5)

Incumbency. The Bridge Lender shall have received a certificate of an officer of
each of the Borrowers, certifying the names and the true signatures of the
officers authorized to sign the Credit Facility Documents to which it is a
party, accompanied by a list of Authorized Representatives of the Borrowers for
Credit Facility purposes.

 



 


--------------------------------------------------------------------------------



22

 

 

 

(6)

Good Standing. The Bridge Lender shall have received a certificate of good
standing or like certificate in respect of each of the Borrowers, issued by
appropriate government officials of its respective jurisdiction of formation and
each other jurisdiction where failure to register or qualify as a foreign or
extra-provincial corporation in the opinion of the Bridge Lender constitutes, or
could reasonably be expected to constitute, an MAE.

 

(7)

Other. The Bridge Lender shall have received such additional information,
certificates, authorizations and documents as the Bridge Lender shall require as
well as satisfactory results of final due diligence inquiries as the Bridge
Lender may in its absolute discretion require to be conducted by the Bridge
Lender or its counsel.

(b)

Conditions to the Initial Advance under the Credit Facility. Subject as herein
provided, the Borrowers shall not be entitled to request the Initial Advance
under the Credit Facility from the Bridge Lender unless the conditions precedent
set forth in this section 3.1(b) have been satisfied, fulfilled, waived or
otherwise met to the satisfaction of the Bridge Lender in a manner and in form
and substance satisfactory to the Bridge Lender in its sole discretion.

 

(1)

Documents. The Definitive Merger Documentation shall have been executed and
delivered to the Bridge Lender.

 

(2)

Representations and Warranties. All of the representations and warranties
contained herein or in any other Credit Facility Document shall be true and
correct in all material respects on and as of the date of advance as though made
on and as of such date and the Bridge Lender shall have received a certificate
of a senior officer of each Borrower so certifying to the Bridge Lender.

 

(3)

No Default. No Default or Event of Default shall have occurred and be
continuing, and the Bridge Lender shall have received a certificate signed by a
senior officer of each Borrower so certifying to the Bridge Lender.

 

(4)

Factual Matters. The Bridge Lender shall have received evidence of the
following:

 

(a)

Battle Mountain shall have authorized and outstanding an amount of common stock
that would be necessary to issue to Bridge Lender in the event all amounts
available to be advanced under this Credit Facility were advanced and Bridge
Lender exercised its conversion option pursuant to section 2.3 at $.60 per
share;

 

(b)

Battle Mountain is the owner of all of the issued and outstanding shares in the
capital of BMGX; and

 



 


--------------------------------------------------------------------------------



23

 

 

 

(c)

no Borrower has created, granted or permitted to remain outstanding any Lien
over any of its assets except for Permitted Encumbrances.

 

(5)

Financial, etc.

 

(a)

The Bridge Lender shall have received the annual budgets as approved by the
respective directors of the Borrowers (and which budgets, for greater certainty,
shall be satisfactory to the Bridge Lender as to, inter alia, form and
substance).

 

(b)

The Bridge Lender shall have received the most recent audited consolidated
financial statements of Battle Mountain.

 

(c)

Since the last day of the period covered by the financial statements referred to
in (b) there shall have been, in the opinion of the Bridge Lender, no MAE.

 

(6)

Litigation. There shall be no actions, suits or proceedings (whether or not
purportedly on its behalf) pending or threatened against or affecting any
Borrower before any court or other judicial or administrative entity which
would, if adversely determined, in the opinion of the Bridge Lender constitute,
or could reasonably be expected to constitute, an MAE.

 

(7)

Legality. Since the date hereof, the making, maintenance and funding of the
Credit Facility shall not, in the opinion of the Bridge Lender's counsel, have
been made unlawful for the Bridge Lender by any Law, or any change therein, or
in the published or unpublished interpretation or application thereof by any
Official Body.

 

(8)

Opinions. With respect to the Initial Advance under this Credit Facility, the
Bridge Lender shall have received favourable opinions of counsel to the
Borrowers and of the Bridge Lender’s counsel covering such matters as the Bridge
Lender shall reasonably request, including as to the Borrowers, the Credit
Facility Documents.

 

(9)

Other. The Bridge Lender shall have received such additional information,
certificates, authorizations and documents as the Bridge Lender shall require as
well as satisfactory results of final due diligence enquiries as the Bridge
Lender may in its absolute discretion require to be conducted by the Bridge
Lender or its counsel.

(c)

Conditions to the Advances under the Credit Facility After the Initial Advance.
The Borrowers shall not be entitled to request Advances under the Credit
Facility from the Bridge Lender unless the conditions precedent set forth in
this section

 



 


--------------------------------------------------------------------------------



24

 

 

3.1(c) have been satisfied, fulfilled, waived or otherwise met to the
satisfaction of the Bridge Lender in a manner and in form and substance
satisfactory to the Bridge Lender in its sole discretion:

 

(1)

Representations and Warranties. All of the representations and warranties
contained herein or in any other Credit Facility Document shall be true and
correct in all material respects on and as of the date of an Advance as though
made on and as of such date and the Bridge Lender shall have received a
certificate of a senior officer of each Borrower so certifying to the Bridge
Lender.

 

(2)

Material Adverse Effect. Since the last day of the period covered by the most
recent audited consolidated financial statements of Battle Mountain, there shall
have been, in the opinion of the Bridge Lender, no MAE.

 

(3)

No Default. No Default or Event of Default shall have occurred and be
continuing, and the Bridge Lender shall have received a certificate signed by a
senior officer of each Borrower so certifying to the Bridge Lender.

3.2

Conditions Solely for the Benefit of the Bridge Lender.

All conditions precedent to the entitlement of the Borrowers to the Credit
Facility are solely for the benefit of the Bridge Lender, and no other person
shall have standing to require satisfaction or fulfilment of any condition
precedent or that it be otherwise met and no other person shall be deemed to be
a beneficiary of any such condition, any and all of which may be freely waived
in whole or in part by the Bridge Lender at any time the Bridge Lender deems it
advisable to do so in its sole discretion.

3.3

Final Date.

In the event that the Closing Date does not occur prior to the close of business
in Denver on April 2, 2007 (or a later date as agreed by the parties and
Macquarie Bank Limited in writing), the Credit Facility shall forthwith cease to
be available, without the necessity of any notice to the Borrowers or any other
person.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES.

Each of the Borrowers represents and warrants to the Bridge Lender as of the
Closing Date and as set forth in this Article 4, acknowledges that the Bridge
Lender is relying thereon in entering into this agreement and providing its
portion of the Credit Facility, agrees that no investigation at any time made by
or on behalf of the Bridge Lender shall diminish in any respect whatsoever its
right to rely thereon and agrees that all representations and warranties shall
be valid and effective as of the date when given or

 



 


--------------------------------------------------------------------------------



25

 

 

deemed to have been given and to such extent shall survive the execution and
delivery of this agreement and the provision of the Credit Facility.

Each representation and warranty in this agreement will be deemed to be repeated
at each of the following times (a “Bringdown Date”) with reference to the facts
and circumstances then subsisting, as if made at such time:

 

 

(a)

on the last day of each Financial Quarter;

   

 

(b)

on the Closing Date; and

 

 

(c)

at the time of delivery of any Advance Notice.

4.1

Existence.

It is a corporation duly incorporated and organized and is validly subsisting
and in good standing under the laws of its jurisdiction of incorporation is duly
qualified as a foreign or extra-provincial corporation, as the case may be, and
is in good standing in all jurisdictions where the failure to so qualify
constitutes, or could reasonably be expected to constitute, an MAE.

4.2

Corporate Authority.

It has full corporate right, power and authority to enter into, and perform its
obligations under, this Credit Facility and each other Credit Facility Document
to which it is a party and has full corporate power and authority to own and
operate its properties and to carry on its business as now conducted or as
contemplated to be conducted.

4.3

Authorization, Governmental Approvals, etc.

The execution and delivery of this agreement and each other Credit Facility
Document to which it is or will be a party and the performance by it of its
obligations hereunder and thereunder have been duly authorized by all necessary
action on its part, and no Permit under any applicable Law or approval under any
material contract (including the Material Agreements), and (except for filings
with respect to the Security at public offices for the recording of Liens and
any steps required to be taken on enforcement of the Security) no registration,
qualification, designation, declaration or filing with any Official Body having
jurisdiction over it, is necessary therefor or to perfect the same or to
preserve the benefit thereof to the Bridge Lender.

4.4

Enforceability.

This agreement has been duly executed and delivered by it and constitutes, and
each other Credit Facility Document to which it is or will be party when
executed by it will constitute, its legal, valid and binding obligation,
enforceable against it in accordance

 



 


--------------------------------------------------------------------------------



26

 

 

with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar state or federal debtor relief
laws from time to time in effect which affect the enforcement of creditors’
rights in general and the availability of equitable remedies.

4.5

No Breach.

The execution and delivery by it of this agreement and each other Credit
Facility Document to which it is or will be a party, and the performance by it
of its obligations hereunder and thereunder, do not and will not:

 

(a)

conflict with or result in a breach of any of the terms, conditions or
provisions of:

 

(i)

its organizational documents;

 

(ii)

any applicable Law;

 

(iii)

any contractual restriction binding on or affecting it or its properties
(including any Material Agreement); or

 

(iv)

any writ, judgment, injunction, determination or award which is binding on it;
or

 

(b)

result in, or require or permit:

 

(i)

the imposition of any Lien (other than the Security) on or with respect to any
properties now owned or hereafter acquired by it; or

 

(ii)

the acceleration of the maturity of any of its indebtedness under any
contractual provision binding on or affecting it.

4.6

Litigation.

It is not aware of any actions, suits or proceedings (whether or not purportedly
on behalf of any Borrower) pending or threatened against or affecting any
Borrower before any Official Body which have a material likelihood of being
determined adversely to it and, if so adversely determined, constitutes, or
could reasonably be expected to constitute, an MAE.

4.7

Compliance.

It is not aware of any basis that it may be, and has not received notice that it
is alleged to be, in breach of:

 



 


--------------------------------------------------------------------------------



27

 

 

 

(a)

any Permit or mandatory requirement or directive of any Official Body having
jurisdiction relating to its business or assets (including under Environmental
Laws); or

 

(b)

any other Law applicable to its business or assets;

where such breach or alleged breach, if the allegation were proven to be
correct, constitutes, or could not reasonably be expected to constitute, an MAE.

4.8

No Default.

No Default or Event of Default has occurred and is continuing.

4.9

Material Agreements.

As of each Bringdown Date:

 

(a)

each Material Agreement is in full force and effect; and

 

(b)

all conditions precedent under the Material Agreements have been satisfied or
waived.

4.10

Ownership of Assets; Capitalization.

It has good and marketable title to all of its assets and properties, free and
clear of all Liens other than Permitted Encumbrances. As of each Bringdown Date,
the capitalization of Battle Mountain consists of the number of shares or units,
authorized, issued and outstanding, of such classes and series, described on
Schedule 4.10.

4.11

Tax Returns.

It has filed all Tax returns which are required to be filed and has paid all
Taxes which have become due pursuant to such returns or pursuant to any
assessment received by it, except any such Taxes which are being contested in
good faith and by proper proceedings and for which adequate reserves have been
maintained (and no Liens (except Permitted Encumbrances) have attached).

4.12

Financial Statements.

The unaudited consolidated financial statements of Battle Mountain as of and for
the period ended September 30, 2006, copies of which have been delivered to the
Bridge Lender, were prepared in accordance with generally accepted accounting
principles in the United States and present fairly, as at the date thereof, the
consolidated financial position of Battle Mountain, and since September 30, 2006
to the date hereof there has not been (and at the Closing Date there will not
have been), any material adverse change in such consolidated financial position.
As of each Bringdown Date:

 



 


--------------------------------------------------------------------------------



28

 

 

 

(a)

each of the Borrowers have capital sufficient to carry on their respective
business and transactions and all business and transactions in which they are
about to engage;

 

(b)

the realizable value of its assets exceeds its aggregate liabilities; and

 

(c)

it is able to pay its debts in the normal course.

4.13

MAE.

As of each Bringdown Date, to its knowledge, no event or circumstance has or
will have occurred which constitutes, or could reasonably be expected to
constitute, an MAE.

4.14

Disclosure.

All information heretofore supplied to the Bridge Lender by or on behalf of any
Borrower is, with respect to factual matters, true and correct in all material
respects and is, with respect to projections, forecasts and other matters being
the subject of opinion, believed on reasonable grounds to be true and correct in
all material respects and, to the extent based upon assumptions, such
assumptions are believed to be reasonable in the circumstances.

4.16

Immunity.

None of the Borrowers is immune from jurisdiction or prosecution in any court or
by any other Official Body.

ARTICLE 5

SECURITY

5.1

Security.

As continuing collateral security for the delivery, payment and performance of
the Obligations, each of the Borrowers hereby pledges and assigns to the Bridge
Lender and grants to the Bridge Lender (and its agents and designees), a
continuing security interest in the Collateral (as defined in the Closing
Security Agreement and any other Security Agreements). The priority of Bridge
Lender in the Collateral is subject to the terms of the Intercreditor
Agreements, except with respect to the RG Priority Property after the RG
Priority Date up to the RG Priority Amount (each as defined in the Macquarie
Intercreditor Agreement).

5.2

Continued Perfection of Security.

(1)        Upon the consummation of any of the Contemplated Acquisitions (and in
no event beyond 15 days from such acquisition), each of the Borrowers shall (i)
execute security agreements in form and substance reasonably satisfactory to the
Bridge Lender

 



 


--------------------------------------------------------------------------------



29

 

 

(such agreements, the “Security Agreements”), (ii) obtain any necessary third
party consents and (iii) make any filings necessary under law (in any
jurisdiction, domestic or foreign) to grant Bridge Lender a first priority
security interest in the RG Priority Property (subject to the terms of the
Macquarie Intercreditor Agreement) and any proceeds of the foregoing (it being
understood however, that the Bridge Lender shall make all such further filings
as it deems necessary, as contemplated by the Closing Security Agreement, or if
required by law, the Borrowers shall make such filings). Additionally, the
Borrowers agree to establish the Royalty Proceeds Account within 20 days after
the Closing Date and simultaneously with the establishment of the Royalty
Proceeds Account, each Borrower shall execute a control agreement with respect
to such Royalty Proceeds Account for the benefit of Bridge Lender (a “Control
Agreement”), it being understood that amounts from the RG Priority Property may
not be paid into the Royalty Proceeds Account until after the RG Priority Date.

(2)        In the event that either of the Borrowers shall acquire or form any
new subsidiary after the date hereof, such Borrower will cause such new
subsidiary within 10 days of the consummation of such acquisition or the
formation of such subsidiary to execute a security agreement and such other
documents, instruments, or filings as may be necessary to create a security
interest in the equity of such new subsidiary and all of the assets of such
subsidiary.

(3)         Each Borrower shall at its cost take such action and execute and
deliver to the Bridge Lender such agreements, conveyances, deeds, releases and
other documents and instruments as the Bridge Lender shall reasonably request
for the purpose of establishing, perfecting, preserving and protecting the
enforceability of the Security and the Lien thereof, in each case forthwith upon
request therefor by the Bridge Lender and in form and substance satisfactory to
the Bridge Lender acting reasonably.

ARTICLE 6

COVENANTS

6.1

Affirmative Covenants.

Until the Obligations are paid and satisfied in full, and in addition to any
other covenants herein set forth, each Borrower (or, as may be expressly
indicated, an individual Borrower) covenants and agrees as follows:

 

(1)

Corporate Existence. It will do all things necessary to (a) maintain its
corporate existence, (b) to carry out its businesses in a proper and efficient
manner in like manner as prudent operators of its businesses, including
obtaining and maintaining in full force and effect all material Permits required
for the conduct of such businesses and (c) maintain its current Royalties and
keep such Royalties validly existing, fully registered with the appropriate
Official Body and legalized and notarized in the

 



 


--------------------------------------------------------------------------------



30

 

 

jurisdiction where each such Royalty Asset is located. The Borrowers shall
immediately advise the Bridge Lender in writing of any change of its corporate
name, place of business, or jurisdiction of domicile, and promptly provide to
the Bridge Lender copies of any amendments to the organizational documents of
such Borrower.

 

(2)

Compliance with Laws, etc. It will comply in all material respects with all
applicable Laws (including Environmental Laws) and Permits and do all things
necessary to obtain, renew and maintain in good standing from time to time all
Permits and duly observe all valid requirements of any Official Body, except to
the extent failure to do so in the reasonable opinion of the Bridge Lender does
not constitute, and could not reasonably be expected to constitute, an MAE.

 

(3)

Payment of Taxes and Claims. It will file as and when required by applicable Law
all Tax returns and pay and discharge before the same shall become delinquent
(a) all Taxes imposed upon it or upon its property, and (b) all lawful claims
(including claims for labour, materials, supplies or services) which, if unpaid,
might become a Lien upon its property, except in each case any such Tax or claim
which is being contested in good faith and by proper proceedings and for which
adequate reserves have been maintained and no Liens (except Permitted
Encumbrances) have attached.

 

(4)

Keeping of Books and Fiscal Year End. It will keep proper books of record and
account, in which full and correct entries shall be made of all financial
transactions and its assets and business to permit the preparation of financial
statements in accordance with generally accepted accounting principles in the
United States. The fiscal year end of each Borrower shall end on December 31st
of each year.

 

(5)

Pay Obligations to Bridge Lender and Perform Other Covenants. The Borrowers will
make and effect full and timely payment, delivery and performance of the
Obligations, whether now existing or hereafter arising, and each Borrower will
duly comply with all the terms and covenants made by or applicable to it
contained in each of the Credit Facility Documents, all at the times and places
and in the manner set forth therein and, except for the filings by or on behalf
of the Bridge Lender as secured party, at all times take all action necessary to
maintain the Liens provided for under or pursuant to this agreement and the
Security as valid and perfected in the priority detailed in section 5.1 intended
to be covered thereby (subject only to Permitted Encumbrances) and supply all
information to the Bridge Lender which is reasonably necessary for such
maintenance.

 



 


--------------------------------------------------------------------------------



31

 

 

 

(6)

Use of Proceeds of Credit Facility. The Borrowers will use the proceeds of the
Credit Facility only for the purposes and in the manner set forth in section
2.1(2).

 

(7)

Dealings. The Borrowers shall ensure that all dealings with the Bridge Lender
with respect to the Credit Facility are conducted by officers and other
representatives of the Borrowers duly authorized on their behalf.

 

(8)

Financial Information. The Borrowers shall deliver to the Bridge Lender:

 

(a)

within 45 days of the end of each Financial Quarter, the unaudited consolidated
financial statements of Battle Mountain and its subsidiaries;

 

(b)

within 90 days of the end of each Financial Year, the audited consolidated
financial statements of Battle Mountain and its subsidiaries, prepared in
accordance with GAAP; and

 

(c)

on or prior to December 31 of each year, the annual budgets as approved by the
respective directors of the Borrowers (and which budgets, for greater certainty,
shall be subject to the approval of the Bridge Lender as to, inter alia, form
and substance).

 

(9)

Notice; Information. The Borrowers will promptly provide to the Bridge Lender:

 

(a)

written notice of any Default or Event of Default;

 

(b)

a copy of all information received by a Borrower from an Operator under or in
respect of the Royalties;

 

(c)

details of any information of which it becomes aware that could reasonably be
considered to reflect a material adverse change to the operating or financial
condition of any Borrower, Operator or Royalty Asset, including the termination
of any Material Agreement and any actual or threatened litigation, arbitration
or other proceeding affecting the properties, assets or Royalties of either of
the Borrowers;

 

(d)

written notice of any MAE or event which could reasonably be expected to
constitute an MAE;

 

(e)

following the filing thereof by Battle Mountain, copies of all reports,
statements and other material provided to shareholders or (other than on a
confidential basis) to any applicable securities

 



 


--------------------------------------------------------------------------------



32

 

 

regulatory authority (including the Securities and Exchange Commission);

 

(f)

within 5 Business Days following each Advance, Borrowers shall promptly deliver
to the Bridge Lender a certificate signed by an Authorized Representative
stating that the last Advance made by Bridge Lender was used in accordance with
the terms of this Credit Facility for a Contemplated Acquisition, repayment of
the MBL Bridge Facility or for the Gold Facility Prepayments; and

 

(g)

such other information as the Bridge Lender may reasonably request from time to
time.

 

(10)

Visitation, Inspection, etc. It will permit the Bridge Lender and its
representatives and consultants to visit and inspect any of its assets, to
examine its books and records and to make copies and take extracts therefrom (as
reasonably required), and to discuss its or any affiliate’s affairs, finances
and accounts with relevant officers or independent auditors, all at such
reasonable times and as often as the Bridge Lender may reasonably request. In
any request by or on behalf of a Borrower to any Operator of an Underlying
Property to visit such Underlying Property, such Borrower or its agent shall
request that a representative of the Bridge Lender be allowed to participate in
the visit and such Borrower shall communicate promptly to the Bridge Lender in
writing the making of any such request and particulars, in reasonable detail, of
any arrangements made with the Operator to visit the applicable Underlying
Property pursuant thereto.

 

(11)

Environmental Indemnity. It will indemnify and hold harmless the Bridge Lender,
the Bridge Lender’s affiliates and the respective directors, officers,
employees, agents and representatives of the Bridge Lender and such affiliates
from and against all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against the
indemnitees or any of them, directly or indirectly related to or arising out of
any breach of any Environmental Law, or any release or the presence of hazardous
materials, at any time relating to the assets or the operations of either
Borrower; provided that no amount shall be payable under this section 6.1(11) to
the extent that same arises out of the gross negligence or wilful misconduct of
an indemnified person or a breach by an indemnified person of this agreement.
The obligations of the Borrowers under this section 6.1(11) shall survive the
payment, delivery and performance of the Obligations.

 



 


--------------------------------------------------------------------------------



33

 

 

 

(12)

Insurance. It will maintain or cause to be maintained with financially sound and
reputable insurance companies such insurances with respect to its properties and
business against such casualties and contingencies and of such types and in such
amounts as is customary in the case of similar businesses and in accordance with
prudent industry practices if available on commercial terms.

 

 

(13)

Ownership. Battle Mountain shall maintain 100% ownership of all issued and
outstanding capital of BMGX, in all such cases on a fully-diluted basis.

 

 

(14)

Gold Facility Prepayments; Royalty Proceeds Account. Battle Mountain will use
its reasonable best efforts to, subject to the provisions of this Agreement and
any other agreements it has with Macquarie Bank Limited, (i) consummate the
Initial Gold Facility Prepayments as soon as possible after the Closing Date,
but in any event no later than 45 days following the date of the Initial
Advance; (ii) take all actions necessary to solicit and facilitate the exercise
of common stock warrants issued to third parties, it being understood that the
exercise of such Existing Warrants and Options is not within the control of
Battle Mountain but lies with such third parties and (iii) consummate the
Secondary Gold Facility Prepayment within 3 months of the Initial Advance.
Immediately upon making the Gold Facility Prepayments, the Borrowers shall begin
and continue to direct proceeds of the Dolores Royalty (and the Interest A
Royalty and Interest B Royalty if such royalties have been acquired) to the
Royalty Proceeds Account.

 

(15)

Further Assurances. It will at its cost and expense, upon request of the Bridge
Lender, duly execute and deliver, or cause to be duly executed and delivered, to
the Bridge Lender such further instruments and do and cause to be done such
further acts as may be necessary or proper in the reasonable opinion of the
Bridge Lender to carry out more effectually the provisions and purposes of this
agreement and the other Credit Facility Documents, including taking the
execution and delivery of all registrations, filings or recordings necessary or
desirable to preserve, protect or perfect the enforceability and priority of the
Liens created by the Security shall have been completed.

 

(16)

Use of Proceeds of Private Placement. All amounts that represent proceeds from
the Private Placement shall be applied in the following order of payment: first,
to make the relevant Gold Facility Prepayments in the amount of US$600,000, as
applicable, second, to pay Estimated Merger Expenses and the expenses of Battle
Mountain associated with this Credit Facility on a pro rata basis and third,
notwithstanding the provisions of

 



 


--------------------------------------------------------------------------------



34

 

 

the Intercreditor Agreements, to make the payments as required by section
2.2(3)(e) hereof.

6.2

Negative Covenants.

Until the Obligations are paid and satisfied in full, and in addition to any
other covenants herein set forth, each Borrower (or, as may be expressly
indicated, an individual Borrower) covenants and agrees that it will not take
any of the actions set forth in this section 6.2 or permit or suffer same to
occur without the prior written consent of the Bridge Lender.

 

(1)

Liens. It will not create or incur any Lien over its assets, other than
Permitted Encumbrances.

 

(2)

Indebtedness. It will not create or incur any Financial Indebtedness, other than
Permitted Debt.

 

(3)

Merger, etc. It will not:

 

(a)

merge, consolidate or amalgamate with or into another entity;

 

(b)

enter into a plan of arrangement or other form of corporate structuring with
another entity; or

 

 

(c)

sell, convey, transfer, lease or otherwise dispose of (in one transaction or a
series of transactions) all or substantially all of its assets to any other
person or entity;

 

provided that, the Borrower may consummate the transactions contemplated by the
Merger.

 

(4)

Distribution. Battle Mountain will not effect any Distribution.

 

(5)

Hedging and Derivative Transactions. It will not enter into any Hedging
Arrangement except for such Hedging Obligations as exist as of the Closing Date
under the Gold Facility Agreement.

 

(6)

Business. It will not, without the prior written consent of the Bridge Lender:

 

(a)

acquire any company, business or material assets, except for the Dolores
Royalty, the Interest A Royalty and the Interest B Royalty, unless it is able to
so for consideration which is not deemed to be cash or Financial Indebtedness;

 



 


--------------------------------------------------------------------------------



35

 

 

 

(b)

initiate any substantive business activity that is not related to the
acquisition or holding of royalty or similar non-operating participation
interests in or derived from mining and recovery; or

 

(c)

establish any new subsidiaries or affiliates, unless new assets dictate the
creation thereof.

 

(7)

Financial Assistance. It will not provide any financial assistance (whether by
way of loan, guarantee, indemnity, agreement to acquire indebtedness or assets,
or any other similar transaction intended to provide financial assistance) to
any other person.

 

(8)

Sale of Certain Assets. It will not sell, lease, exchange or otherwise dispose
of (other than by way of Permitted Encumbrances) any Royalty Assets.

 

(9)

Amendments to Material Agreements. It will not amend or modify (or permit the
modification or amendment of) any material agreement or any organizational
document of either of the Borrowers in any respect (including the Material
Agreements); provided that the Gold Facility Agreement may be amended without
the consent of the Bridge Lender for any reason except for the increase of
principal or interest on the amounts due under the Gold Facility Agreement or
the acceleration of the amortization of the principal due under the Gold
Facility Agreement.

 

(10)

Transactions with Affiliates. It will not enter into any transactions with any
officer, director, shareholders or subsidiaries, other than transactions in the
ordinary course of business on terms as favorable as would be obtained by it on
a comparable arms-length transaction with an independent, unrelated third party
as determined in good faith by the board of directors of the appropriate
Borrower.

 

(11)

Issuance of Securities. From the date of this Agreement until the earlier of:
(i) the consummation of the Merger and (ii) the termination of the Merger
pursuant to the terms of the Merger Agreement, neither of the Borrowers shall
issue any additional capital stock, except as may be required pursuant to the
agreements listed on Schedules 5.5(b) and 5.5(c) of the Merger Agreement.

ARTICLE 7

CHANGES IN CIRCUMSTANCES

7.1

Illegality.

If the enactment of any applicable Law or any change therein or in the
interpretation or application thereof by any Official Body or compliance by the
Bridge Lender with any

 



 


--------------------------------------------------------------------------------



36

 

 

guideline, official directive, request or direction (whether or not having the
force of Law) of any Official Body hereafter makes it unlawful for the Bridge
Lender to make, fund or maintain the Credit Facility or to give effect to its
obligations hereunder or under any other Credit Facility Document, the Bridge
Lender may by written notice thereof to the Borrowers declare its obligations
under this agreement to be terminated, whereupon the same shall forthwith
terminate, and the Borrowers shall within the time required by such Law (or at
the end of such longer period as the Bridge Lender at its discretion has
reasonably agreed) deliver and pay all Obligations to the Bridge Lender.

7.2

Indemnification.

 

(1)

Matching Funds. The Borrowers shall promptly pay to the Bridge Lender any
amounts required to compensate the Bridge Lender for any breakage or similar
cost, loss, cost of redeploying funds or other cost or expense suffered or
incurred by the Bridge Lender as a result of:

 

(a)

any payment being made by a Borrower (due to acceleration hereunder or for any
other reason (except a prepayment made pursuant to section 2.2(3)) on a day
other than the due date applicable thereto;

 

(b)

a Borrower’s failure to give notice in the manner and at the times required
hereunder; or

 

(c)

the failure of a Borrower to fulfil or honor, before the date specified for the
Advance, the applicable conditions set forth in Article 3 or to accept the
Advance in the manner and at the time specified in its request therefor.

A certificate, signed by a duly authorized officer of the Bridge Lender,
submitted to the Borrowers establishing and supporting the amount necessary to
so compensate the Bridge Lender shall be conclusive evidence, absent manifest
error, of the amount due from the Borrowers to the Bridge Lender.

 

(2)

General. The Borrowers agree to indemnify the Bridge Lender and its affiliates,
and the directors, officers and employees of each of them, from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against the
indemnitees or any of them, related to or arising out of the transactions
contemplated hereunder or under any other Credit Facility Document; provided
that no amount shall be payable under this section 7.2(2) to the extent that
same arises out of the gross negligence or wilful

 



 


--------------------------------------------------------------------------------



37

 

 

misconduct of an indemnified person or a breach by an indemnified person of this
agreement.

7.3

Taxes, Costs, Etc.

 

(1)

Gross-Up. Any and all payments by the Borrowers to the Bridge Lender under this
agreement or any other Credit Facility Document shall be made free and clear of
and without deduction or withholding for Taxes unless such Taxes are required by
Law to be deducted or withheld.  If a Borrower shall be required by Law to
deduct or withhold any Taxes from or in respect of any monies payable hereunder
or thereunder:

 

(a)

the monies payable shall be increased as may be necessary so that after making
all required deductions or withholdings (including deductions or withholdings
applicable to additional amounts paid under this section) the Bridge Lender
receives an amount of monies equal to what it would have received if no
deduction or withholding had been made;

 

(b)

such Borrower shall make such deductions or withholdings; and

 

(c)

the Borrowers shall pay the full amount deducted or withheld to the relevant
taxation or other authority in accordance with applicable Law.

Within 30 days after paying any sum from which it is required by Law to make any
deduction or withholding, and within thirty days after the due date of payment
of any Tax which it is required by section 7.3(1)(b) to pay, the Borrowers shall
deliver to the Bridge Lender an official receipt or other evidence reasonably
satisfactory to the Bridge Lender of such deduction, withholding or payment and
of the remittance thereof to the relevant Official Body.

 

(2)

Pay Taxes. The Borrowers shall pay all Taxes which arise from any payment made
to the Bridge Lender hereunder or under any other Credit Facility Document or
from the execution, delivery or registration of, or otherwise with respect to,
this agreement or such other Credit Facility Document; provided that Borrowers
shall not be liable for any income taxes due and payable by Bridge Lender as a
result of the interest received under this Credit Facility.

 

(3)

Indemnity. The Borrowers shall indemnify and save harmless the Bridge Lender for
the full amount of Taxes (including any Taxes imposed by any jurisdiction on
amounts to be delivered or payable under this section) paid by the Bridge Lender
and any liability (including penalties, interest

 



 


--------------------------------------------------------------------------------



38

 

 

and expense) arising therefrom or with respect thereto, whether or not such
Taxes were correctly or legally asserted. Payment under this indemnification
shall be made within 30 days from the date the Bridge Lender makes written
demand therefor. A certificate as to the amount of such Taxes submitted by the
Bridge Lender to the Borrowers shall be conclusive evidence, absent manifest
error, of the amount due from the Borrowers to the Bridge Lender.

 

(4)

Survival. Without prejudice to the survival of any other agreement or obligation
of the Borrowers hereunder or under any other Credit Facility Document, the
obligations of the Borrowers under this section 7.3 shall survive the payment
and performance of the Obligations.

 

(5)

Limitation. The Bridge Lender shall exercise reasonable commercial efforts to
limit the incidence of any additional amounts payable under this section 7.3,
and the Borrowers shall not be obligated to pay any such amounts to the extent
that they arise after the cause of same is rescinded, removed, repealed or
withdrawn.

 

(6)

Effect of Assignment. The Bridge Lender agrees not to assign the Credit
Facility, or any portion thereof, to any assignee which would result in the
obligations of the Borrowers under section 7.3(1) above becoming more onerous in
any material respect (determined immediately after such assignment), including
an increase in the amount of the required deductions or withholdings.

7.4

Increased Costs.

If:

 

(a)

the enactment or amendment of any Law or any change in the interpretation or
application thereof by any Official Body; or

 

(b)

compliance by the Bridge Lender with any amendment or change to any existing
directive, request or requirement (whether or not having the force of Law) of
any Official Body or with any new such directive, request or requirement;

shall have the effect of:

 

(c)

increasing the cost to the Bridge Lender of performing its obligations under
this agreement or in respect of the Credit Facility;

 

(d)

reducing any monies payable to it by or in an amount it deems material (other
than a reduction resulting from a higher rate of

 



 


--------------------------------------------------------------------------------



39

 

 

income or capital Tax or other special Tax relating to the Bridge Lender's
income or capital in general); or

 

(e)

causing the Bridge Lender to make any payment or to forgo any return on or
calculated by reference to any monies payable to it under this agreement or in
respect of the Credit Facility;

then the Bridge Lender may give notice to the Borrowers specifying the nature of
the event giving rise to such additional cost, reduction, payment or forgone
return and the Borrowers shall promptly pay such amounts as the Bridge Lender
may specify to be necessary to compensate it for any such additional cost,
reduction, payment or forgone return. A certificate, signed by a duly authorized
officer of the Bridge Lender establishing and supporting, in reasonable detail,
the amount of any such additional cost, reduction, payment or forgone return,
submitted in good faith by the Bridge Lender to the Borrowers, shall be
conclusive and binding for all purposes absent manifest error.

ARTICLE 8

EVENTS OF DEFAULT

8.1

Events of Default.

Each of the events set forth in this section 8.1 shall constitute an "Event of
Default".

 

(1)

Payment. A Borrower shall fail to pay to the Bridge Lender monies required to be
delivered or paid by the Borrowers hereunder or under any other Credit Facility
Document (whether on account of Principal Outstanding, interest, fees, expenses,
indemnity or otherwise) and the same shall remain undelivered or unpaid for
three Business Days after the due date.

 

(2)

Representations and Warranties Incorrect. Any of the representations or
warranties made or deemed to be made by any Borrower in any Credit Facility
Document shall prove to be or have been incorrect in any material respect when
made or deemed to be made.

 

(3)

Failure to Perform Certain Covenants. Other than in respect of those covenants
referred to in section 8.1(4), any Borrower shall fail to perform or observe any
covenant contained in this agreement or any other Credit Facility Document on
its part to be performed or observed or otherwise applicable to it; provided
that, if such failure is capable of being remedied, no Event of Default shall
have occurred as a result thereof unless and until such failure shall have
remained unremedied for seven days after the earlier of (i) written notice
thereof has been given to the Borrowers by the

 



 


--------------------------------------------------------------------------------



40

 

 

Bridge Lender, and (ii) such time as the relevant Borrower is aware of same.

 

(4)

Failure to Perform Other Covenants. Any Borrower shall fail to perform or
observe any covenant contained in section 6.1(1)(a), 6.1(6) or 6.2 on its part
to be performed or observed or otherwise applicable to it.

 

(5)

Cross-Default. Any event of default shall occur and shall continue after the
applicable grace period (if any) specified in any agreement or instrument
relating to any indebtedness of any Borrower, other than an event of default as
defined in the Gold Facility Agreement.

 

(6)

Voluntary Events of Bankruptcy. Any Borrower shall:

 

(a)

apply for or consent to the appointment of, or the taking of possession by, a
receiver, custodian, administrator, trustee, liquidator or other similar
official for itself or for all or any part of its assets;

 

(b)

generally not pay its debts as such debts become due or admit in writing its
inability to pay its debts generally, or declare any general moratorium on its
indebtedness;

 

(c)

institute any proceeding seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, dissolution, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any
statute, rule or regulation relating to bankruptcy, insolvency, reorganization,
relief or protection of debtors or at common law or in equity; or

 

(d)

take any corporate action to authorize any of the actions described in this
section 8.1(6).

 

(7)

Involuntary Events of Bankruptcy. Any proceeding against any Borrower:

 

(a)

has adjudicated it as bankrupt or insolvent;

 

(b)

has resulted in the liquidation, dissolution, winding-up, reorganization,
arrangement, adjustment, protection or relief or composition of it or its debts
under any statute, rule or regulation relating to bankruptcy, insolvency,
reorganization, relief or protection of debtors, or at common law or in equity;
or

 



 


--------------------------------------------------------------------------------



41

 

 

 

(c)

has resulted in the appointment of a receiver, custodian, administrator,
trustee, liquidator or other similar official for it or any material part of its
assets.

 

(8)

Execution. All or any material part of the assets of any Borrower are attached,
executed, or sequestered upon or become subject to any order of a court or other
process and such Borrower shall not discharge the same or provide for its
discharge in accordance with its terms, or procure a stay of execution thereof,
or in the case of Borrower deposit with the Bridge Lender cash collateral or
other security satisfactory to the Bridge Lender in the amount of the claim,
within 30 days from the date of entry thereof.

 

(9)

Judgments. Judgment for the payment of money (unless fully insured) shall be
rendered by a court of competent jurisdiction against any Borrower in excess of
US$250,000 in the aggregate and such Borrower shall not discharge the same or
provide for its discharge in accordance with its terms, or procure a stay of
execution thereof, or in the case of a Borrower deposit with the Bridge Lender
cash collateral or other security satisfactory to the Lender in the amount of
the judgment, within 60 days from the date of entry thereof.

 

(10)

Unenforceable. Any Credit Facility Document or Material Agreement shall become
unenforceable or the Lien of the Security shall cease to rank in priority in the
manner contemplated herein or in the Security other than by reason of the direct
act or omission of the Bridge Lender.

 

(11)

Royalty Agreements. Any event or circumstance shall occur:

 

(a)

which constitutes an event of default (howsoever denominated) under or a breach
of any Royalty Agreement by a Borrower; or

 

(b)

as a result of which any party to a Royalty Agreement (other than a Borrower)
shall be permitted to terminate such Royalty Agreement.

 

(12)

Certain Royalty Agreements. Any event or circumstance shall occur, as a result
of which the projects associated with the Dolores Royalty, the Interest A
Royalty and the Interest B Royalty have suspended operations for any reason
(including care and maintenance) or payments under the relevant Royalty
Agreement for a period in excess of 90 days.

 

(13)

Expropriation. The expropriation, condemnation or taking by eminent domain or
similar authority, or by any proceeding or purchase in lieu or anticipation
thereof, of any property or asset relating to the Dolores Royalty, the Interest
A Royalty and the Interest B Royalty, or any right, title or interest therein,
by any Official Body, as a result of which there has

 



 


--------------------------------------------------------------------------------



42

 

 

been a material impairment of the operation or financial viability of such
Dolores Royalty, Interest A Royalty and Interest B Royalty.

 

(14)

MAE. Either:

 

(a)

in the opinion of the Bridge Lender, an MAE shall have occurred and be
continuing; or

 

(b)

an event shall occur or circumstance shall be continuing which, in the opinion
of the Bridge Lender and with the giving of notice, lapse of time and/or making
of any determination of materiality, would constitute an MAE.

 

(15)

Change of Control. A Change of Control (other than the Merger) shall have
occurred.

8.2

Effect.

 

(1)

General. Upon the occurrence and continuance of an Event of Default, except as
provided in section 8.2(2), the Bridge Lender may:

 

(a)

by notice to the Borrowers cancel all obligations of the Bridge Lender in
respect of the Credit Facility; and

 

(b)

by notice to the Borrowers, subject to the terms of the Intercreditor Agreements
and section 2.3, declare the Obligations to be forthwith due and required to be
paid and/or delivered, as the case may be, without presentment, demand, protest
or further notice of any kind, all of which are hereby expressly waived by the
Borrowers.

 

(2)

Specific Defaults. If any Event of Default specified in section 8.1(6) or 8.1(7)
shall occur in respect of any Borrower, then all obligations of the Bridge
Lender in respect of the Credit Facility shall be automatically cancelled and
the Obligations shall become forthwith due and payable, all as if the request
and notice specified in each of sections 8.2(1)(a) and (b) had been received and
given by the Bridge Lender.

 

(3)

Enforcement. Upon the occurrence of an Event of Default and acceleration of any
of the Obligations and subject to section 2.3, the Bridge Lender may commence
such legal action or proceedings as it may deem expedient, including exercising
and enforcing its rights and remedies under the Security, all without any
additional notice, presentation, demand, protest, notice of dishonor, entering
into of possession of any property or assets, or any other action, notice of all
of which the Borrowers hereby expressly waive. The rights and remedies of the
Bridge Lender hereunder and

 



 


--------------------------------------------------------------------------------



43

 

 

under the other Credit Facility Documents are cumulative and are in addition to
and not in substitution for any other rights or remedies provided by Law.

ARTICLE 9

MISCELLANEOUS

9.1

Records.

The Principal Outstanding and the unpaid interest comprised therein shall at all
times be ascertained from the records of the Bridge Lender, which shall be
conclusive absent manifest error.

9.2

Amendments, etc.

No amendment or waiver of any provision of this agreement or of any other Credit
Facility Document, nor any consent to any departure by any Borrower or other
person herefrom or therefrom, shall in any event be effective unless the same
shall be in writing and signed by the Bridge Lender, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

9.3

Notices, etc.

Subject to section 2.1(3)(b), any and all notices or other communications
required or permitted pursuant to this agreement shall be in writing and shall
be personally delivered by courier or faxed to the addressee at the address
referred to below, in which case such notice or other communication shall
conclusively be deemed to have been given to the addressee thereof on the day
upon which it was delivered or received by fax if delivered or received prior to
the relevant time on such day (or on the next Business Day if received after the
relevant time or if received on a day that is not a Business Day). For this
purpose, the “relevant time” shall be 3:00 p.m. (Denver time). The addresses
referred to above for the Borrowers and the Bridge Lender are as follows:

to any Borrower:

One East Liberty Street

Sixth Floor, Suite 9

Reno, Nevada 89504

Attention: Mark Kucher

Fax No.: (775) 686-6066

 

to the Bridge Lender:

1660 Wynkoop St, Suite 1000

Denver, CO 80202

Attention: General Counsel

Telephone: (303) 573-1660

 



 


--------------------------------------------------------------------------------



44

 

 

Fax No.: (303) 595-9385

 

Each party may change its address for service by written notice, given in the
manner provided above, to the other parties and such change shall be effective
upon the date the notice shall be deemed to be received.

9.4

No Waiver; Remedies.

No failure on the part of the Bridge Lender to exercise, and no delay in
exercising, any right under any Credit Facility Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any right under any
Credit Facility Document preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein and therein provided are
cumulative and not exclusive of any remedies provided by Law.

9.5

Expenses.

Each party to this Credit Facility shall be liable for their own costs and
expenses incurred in connection with the documentation and establishment of this
Credit Facility.

9.6

[Intentionally Omitted.]

9.7

Governing Law.

 

(1)

Governing Law. This agreement shall be governed by and construed in accordance
with the internal laws of the State of Nevada.

 

(2)

Submission to Jurisdiction. Each party hereby irrevocably submits to the
jurisdiction of the courts of State of Nevada and Colorado in any action or
proceeding arising out of or relating to this agreement and hereby irrevocably
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such courts. Each party hereby irrevocably waives, to the
fullest extent it may effectively do so, the defence of an inconvenient forum to
the maintenance of such action or proceeding. Each party agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law.

 

(3)

Non-Exclusive. Nothing in this section 9.7 shall affect the right of any party
to serve legal process in any other manner permitted by Law or affect the right
of a party to bring any action or proceeding against another party or its
property in the courts of other jurisdictions.

 



 


--------------------------------------------------------------------------------



45

 

 

 

(4)

Trial by Jury. Each of the parties hereto, to the fullest extent permitted by
Law, hereby waives its rights to a trial by jury.

9.8

Successors and Assigns.

 

(1)

Effectiveness. This agreement shall become effective when it shall have been
executed by the Borrowers and the Bridge Lender and thereafter shall be binding
upon and enure to the benefit of each such party, its successors and permitted
assigns.

 

(2)

Borrowers not to Assign. No Borrower shall have the right to assign its rights
or obligations hereunder or any interest herein without the prior written
consent of the Bridge Lender, which consent may be arbitrarily withheld.

 

(3)

Assignments. Subject to section 7.3(6), the Bridge Lender may assign (including
by way of syndication or participation) all or any part of its interest in the
Credit Facility to one or more persons (each an "Assignee") and, to the extent
of any such assignment (unless otherwise stated therein), the assignee shall
have the same rights and benefits hereunder and under the other Credit Facility
Documents as it would have if it were the Bridge Lender hereunder.

 

(4)

Assumption. In order to effect an assignment contemplated by section 9.8(3), the
Bridge Lender shall deliver to the Borrowers (at the Bridge Lender’s cost but
exclusive of the fees of the Borrowers’ counsel) an agreement by which the
Assignee assumes the obligations and agrees to be bound by all the terms and
conditions of this agreement, all as if such Assignee had been an original party
hereto. Upon any such assignment and such assumption of the obligations of the
Bridge Lender by such Assignee, the Bridge Lender and the Borrowers shall be
mutually released from their respective obligations hereunder to the extent of
such assignment and assumption and shall thenceforth have no liability or
obligations to each other to such extent, except in respect of actions taken or
matters which have arisen prior to such assignment.

9.9

Conflict.

In the event of a conflict between the provisions of this agreement and the
provisions of any other Credit Facility Document, the provisions of this Credit
Facility shall prevail.

9.10

Severability.

The provisions of this agreement are intended to be severable. If any provision
of this agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction,

 



 


--------------------------------------------------------------------------------



46

 

 

such provision shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without in any manner affecting the validity
or enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.

9.11

Prior Understandings.

This agreement supersedes all prior understandings and agreements, whether
written or oral, among the parties relating to the transactions provided for
herein, including that certain US$20 Million Bridge Loan Term Sheet, dated
February 28, 2007 between the Borrowers and the Bridge Lender.

9.12

Time of Essence.

Time shall be of the essence hereof.

9.13

Counterparts.

This agreement may be executed in counterparts, each of which shall be deemed an
original and all of which, taken together, shall constitute one and the same
instrument, and may be delivered by a party by facsimile or similar means of
recorded communication.

(execution page follows)

 

SIGNATURE PAGE TO BRIDGE FINANCE FACILITY AGREEMENT



 


--------------------------------------------------------------------------------



 

 

 



 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF the parties have caused this agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

BORROWERS:

BATTLE MOUNTAIN GOLD EXPLORATION CORP.

 

By: /s/ Mark Kucher

 

Name:

Mark Kucher

 

Title:

Chairman, Chief Executive Officer and

 

President

 

 

BMGX (BARBADOS) CORPORATION

 

By: /s/ Mark Kucher

 

Name:

Mark Kucher

Title: Chairman, Chief Executive Officer and President

 

BRIDGE LENDER:

ROYAL GOLD, INC.

 

By: /s/ Tony Jensen

 

Name:

Tony Jensen

 

Title:

President and Chief Executive Officer

 

 

 